Title: James Warrell to Thomas Jefferson, 27 May 1816
From: Warrell, James
To: Jefferson, Thomas


            
              Sir
               Richmond 27th May 1816
            
            The laudable zeal you have invariably manifested for the honour, dignity and improvement of your native country, induces me to hope that the Museum of Virginia, about to be established in this Metropolis, will find in you a patron—
            I therefore take the liberty to forward to you the subjoined proposals, conceiving that should I neglect to do so, that I would be deficient in respect to yourself and attention to the establishment.
            Permit me to tender you my acknowledgements for the polite attention I have personally received while your guest, and accept, Sir an assurance of my high consideration.
            I have the honour to subscribe myself
            
               your Obedient Servant
              
                James Warrell
              
            
          